Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 objected to because of the following informalities:  Claim 11 is a duplicate of claim 6.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 3-9, 11-22 are directed to an abstract idea of organizing human activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a machine and a process, which are statutory categories of invention.

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. Claims 1, 3-9, 11-22 recite the steps of a system to: receive an indication that a player has inserted a wagering ticket into an acceptor of a gaming device; cause an image capture device to capture a digital image of the wagering ticket; digitally alter the digital image of the wagering ticket to form a digitally altered digital image comprising: a graphical paid indication indicative that the wagering ticket has been redeemed; a graphical amount indication indicative of an amount paid for the wagering ticket; a graphical time indication indicative of a time period associated with redemption of the wagering ticket; and store the digital altered digital image in a database.
Claims 1, 3-9, 11-13, 18-20, 21-22 also recite, determining that the wagering ticket is indicative of a wining sports wager; and controlling the gaming device to cause the gaming device to pay the amount paid for the wagering ticket to the player. 
Claims 14-17 also recite printing the indications on the physical wagering ticket.

These limitations recite an abstract idea of organizing human activity. According to the 2019 Revised Patent Subject Matter Guidelines, organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a 

The claims recite a player interacting with a system to redeem a wagering ticket.  Similarly to a user interacting with a computer for online shopping, the claims recite an interaction of a user to redeem a wagering ticket by inserting a wagering ticket. Similarly to a computer that facilities online shopping, the claimed system facilitates a redemption of a ticket for winning sports wager by capturing an image and generating a digital image, digitally altering the digital image in which includes an indication that the ticket has been redeemed, an amount paid, and a time associated with redemption; storing the digitally altered digital image in a database and providing the payment, The steps of redeeming a wagering ticket as claimed are steps of performing commercial or legal interaction. Commercial or legal interactions includes agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations. The step of providing payment for a winning sports ticket is legal obligation. The game operator is legally obligated to pay a user with winning amount if the player obtains a winning outcome. In addition, the steps of marking the ticket with an indication that the ticket was redeemed, with the paid amount and the time of payment, and printing the physical ticket with the markings are sales activities. These are similar to receipts, which ensures that the player participated in the game, and that the operator paid the player for the winning outcome. Therefore, the claims recite a commercial or legal interaction which is a method of organizing human activity.


Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 

-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1, 3-9, 11-22 do not do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1, 3-9, 11-22 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The ticket scanning device and image capture device is used to capture the wagering ticket to generate a digital image. This is a generic digital camera. Also, as indicated in Applicant’s specifications, cameras may be provided for capturing images of a physical gaming ticket. The processor, memory, gaming device, image capture device and database are generic computer or computer components used to perform the abstract idea of managing interactions. The processor, memory, gaming device and image capture device are used to implement the interaction in a computer embodiment. The use of a computer generally links the abstract idea to a particular technological environment. 
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance

Claim 1 recites, receiving an indication that a player has inserted a wagering ticket into an acceptor of a gaming device, cause an image capture device to capture a digital image of the wagering ticket. The computer function of receiving a ticket and generating a digital image of the ticket is well known routine and convention. The courts have recognized that a computer or an electronic device to electrically scan or extract data from a physical document is well known routine and convention.
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition);

The claim also includes limitations of altering a digital image, the digital image comprising a graphical paid indication, a graphical amount indication, and a graphical time indication and store the digitally altered digital image in a database. These limitations recite the abstract idea. They do not include additional elements that is sufficient to ensure that the claims amount to significantly more than the exception.
Assuming that the limitations are additional elements, the steps of altering a digital image of a ticket the digital image comprising graphical a paid indication, a graphical amount indication, and a graphical time indication are steps of recording a redeemed wagering ticket and storing the digitally altered image, these limitations recite steps for electronically recording the redemption of the wagering ticket.

Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); and
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.


Claims 3-5, 7-9, 13, 22 recite determining if the ticket comprises an indication of a winning sports wager, when the digital image is altered, printing indications on a ticket; displaying the ticket; and crediting the amount paid to a cashless account. These limitations recite the abstract idea of organizing human activity by redeeming a wagering ticket. They do not include additional elements that is sufficient to ensure that the claims amount to significantly more than the exception.

Claims 6, 11 recites storing the digital image in a database, the data comprising: an encoded paid indication, and encoded amount indication and an encoded time indication. In addition, the limitations of encoding the indications recite how the file is stored electronically. All digital files are encoded so that it can be read by a computer. Storing the image file in a database is well known, routine and conventional (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).). 
Claim 12 recite deleting the image from the database which is also a conventional activity of record keeping.

Claims 14-17 incorporate the same elements as the claims above and have been considered above.

Claim 18 incorporates similar limitations as claim 1 and additional limitations of an image host device comprising an acceptor, the acceptor comprising a ticket scanning device and an image capture device; a gaming device manager device in communication with the image host device; a sports wagering system device in communication with the gaming device manager device; a first communication link between the gaming device manager device and the image host device; a second communication link between the sports wagering system device and the gaming device manager device.
An image host device comprising an acceptor, the acceptor comprising a ticket scanning device and an image capture device to generate a digital image of a wagering ticket is well known, routine and conventional. The courts have recognized that a computer or an electronic device to electrically scan or extract data from a physical document is well known routine and convention.
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition);

The elements of a gaming device manager device in communication with the image host device; a sports wagering system device in communication with the gaming device manager device; a first communication link between the gaming device manager device and the image host device; a second communication link between the sports wagering system device and the gaming device manager device are directed to generic computer devices or computer components to transmit information over a data network. The courts have ruled that transmitting data over a network is well known routine and conventional.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).

Claims 19-20 incorporate the same elements as the claims above and have been considered above.

Claim 21 is directed to a dispenser of the gaming device to dispense cash. A cash dispenser for gaming device to dispense cash is well known routine and conventional. Friesen (US 2003/0050806) discloses that it well known for gaming device to includes a dispenser (cash hopper) to dispense coins or token when the player cashes out.

The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Response to Arguments
Applicant's arguments with respect to the 35 USC 101 rejection has been fully considered but they are not persuasive.

Applicant argues that the claims are not directed to an abstract idea. Applicant provide examples v, vi, vii from MPEP 2106.04a(1). However, examples V is directed to a method for loading BIOS into a local computer system which has a system processor and volatile memory and non-volatile memory. Example VI Is a method of rearranging icons by processor tracking the amount of memory allocated to an application with an icon over a period of time, and automatically moving the most used icons. Example VII is directed to training a neural network for facial detection. These examples are tied to a computer technology and improves a technical field, and therefore is not similar to the claimed invention. In addition, the claims are not similar to a method for loading BIOS 
Applicant argues that the claims are integrated into a practical application. The claim recites the combination of additional elements of “capturing a digital image of the wagering ticket" (which is a physical item that has been inserted into “an acceptor of the gaming device") by an "image capture device." The claim also recites “digitally altering the digital image of the wagering ticket to form a digitally altered digital image," and "storing the digitally altered digital image in a database." These specific features are a specific technical solution to the technical problem presented by regulatory requirements in many jurisdictions, which may require that some winning wagering tickets, such as a sports wagering ticket or voucher, must be physically marked with specific information to indicate that the wagering ticket has been paid. As the volume of wagering tickets increases, the complexity and difficulty of managing and organizing the large volume of paper tickets also increases. In addition, many gaming regulations relating to sports wagering were originally implemented with land-based gaming applications in mind, presenting additional challenges for mobile applications that are addressed by the features of claim. The claims provide a specific technical solution to the technical problem of managing a large volume of wagering tickets while complying with gaming regulations relating to such tickets, the claim as a whole integrates any alleged abstract idea into a practical application.
However, the claims are not directed to an improvement in the functioning of a computer or an improvement to another technology. Although the claims incorporates 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715